Citation Nr: 0315190	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for laceration and 
dislocation of the left (minor) shoulder with scar, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than February 
24, 1992 for a 10 percent evaluation of laceration and 
dislocation of the left (minor) shoulder with scar.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Winston-Salem, North Carolina.  

In June 1999, the Board remanded the increased rating and 
service connection claims for the purpose of development.

In the January 1994 rating decision, the noncompensable 
evaluation of left shoulder disability then in place was 
continued.  During the course of the appeal, however, in a 
February 2002 supplemental statement of the case and rating 
decision, the evaluation was increased 10 percent.  However, 
as the veteran is presumed to be seeking the maximum 
evaluation available for his left shoulder disability, the 
award of the 10 percent evaluation did not end his appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The claims must be remanded for due process reasons and to 
ensure that they are developed and adjudicated in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  As each of the 
claims to be remanded here was pending on the November 9, 
2000 date of enactment of the VCAA or have been raised since 
that date, they are claims to which the VCAA applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), enacted November 9, 
2000, contains extensive provisions potentially affecting the 
adjudication of claims.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).



i.  Claim for service connection for PTSD

When the Board remanded this claim in June 1999, it directed 
that certain development be undertaken.  Review of the 
current record shows that some of this development was not 
accomplished but might have been if additional action had 
been taken.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Moreover, the additional actions that might have resulted in 
compliance with the remand instructions were actions that 
under the VCAA, the RO was required to take in any event.  
For these reasons, the Board must remand the claim again.  

The veteran has founded his claim of entitlement to service 
connection for PTSD on the allegation that during service, he 
was the victim of a motor vehicle accident in which he was 
driving and a fellow soldier, R.W., riding with him was 
killed.  According to the accounts given by the veteran, this 
motor vehicle accident occurred in 1971 or 1972 - - his 
accounts of the year have varied recently- - and came about 
because someone threw a Molotov cocktail at the motor 
vehicle.  The veteran has said that he was taken to a 
hospital in Germany after the accident.  His military 
personnel records show that the veteran was stationed in 
Germany from April 8, 1971 to June 29, 1972.  Medical records 
prepared at the United States Army Health Center in 
Darmstadt, Germany show that he was treated on August 22, 
1971 for dislocation of the left shoulder sustained on that 
date in a motor vehicle accident.  Because the record 
contained no other verification of the alleged motor vehicle 
accident occurring or any verification of the death of R.W., 
the Board in its June 1999 remand directed the RO to complete 
certain development.  The development included obtaining 
morning reports and a copy of R.W.'s death certificate.  

The RO requested and obtained from the National Archives and 
Records Administration (NARA) morning reports for the 
veteran's unit concerning the period June through October 
1972.  However, because the record suggests that the motor 
vehicle accident alleged by the veteran may have taken place 
in 1971, morning reports for the period June through October 
1971 should be sought on remand.  

The RO wrote the NARA and requested that it obtain a death 
certificate for R.W. from his Official Military Personnel 
File.  In response, the NARA stated that it needed either the 
Social Security number or the service number of R.W. to 
conduct the requested search.  In October 2002, the RO wrote 
to the veteran and asked him to furnish this information.  
The veteran did not reply.  There is no documentation in the 
record that the RO tried to obtain the information from 
another source or renewed its request to the NARA.  

Additional efforts should be made to comply fully with the 
June 1999 Remand instructions.  Stegall.  When records needed 
to decide a claim for VA benefits are in the custody of a 
federal department or agency, the VCAA requires VA continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).

For the same reason, the RO should continue to try to 
identify and obtain records of the treatment that the veteran 
alleges he was given in a German hospital after the motor 
vehicle accident.  The claims file reflects that in February 
1993, the RO requested such records of the National Personnel 
Records Center (NPRC).  Using information supplied by the 
veteran, the RO specified in its request records of civilian 
hospitalization in Darmstadt, Germany on August 22, 1971 and 
records of hospitalization at Wurtzburg Army Hospital dated 
during the period August 22, 1971 through September 14, 1971.  
The NPRC replied in March 1973 that it could not locate the 
records and advised the RO how to seek them from a particular 
source.  However, there is no documentation in the claims 
file that the RO made inquiry of this source.  On remand, the 
RO should renew its efforts to obtain service medical records 
of the alleged hospitalization.  In its October 2002 letter, 
the RO asked the veteran to specify where and when he was 
hospitalized on account of the alleged motor vehicle accident 
of "1972."  The veteran did not reply.  On remand, the RO 
should contact the veteran and his representative and again 
request that the veteran furnish information that would help 
it to identify and thus to locate the records; the inquiry 
should cover the year 1971 as well as 1972. 

If, after making the efforts required by the VCAA, the RO 
concludes of any record that additional attempts to secure it 
would be futile, it must provide the veteran and his 
representative with the notice described in the implementing 
regulation.  See 38 C.F.R. § 3.159(e).

Currently, there is a conflict in the medical evidence 
concerning the question whether the veteran has PTSD.  The 
report of the most recent VA examination, which was performed 
in February 2001, does not offer a diagnosis of PTSD.  
Medical records of earlier date, however, do document a PTSD 
diagnosis.  Therefore, if the stressful experience (PTSD 
stressor) alleged by the veteran in support of his claim - - 
the motor vehicle accident resulting in the death of the 
veteran's passenger and fellow soldier, R.W. - - can be 
verified, the RO should arrange for another PTSD examination.

First, however, the RO must provide the veteran and his 
representative with the notice required by section 5103 of 
the VCAA and described in section 3.159(b) of the 
implementing regulation concerning evidence that could 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That notice must take account of the applicable 
legal standard governing service connection for PTSD.  The 
notice also must tell the veteran what his and VA's 
respective responsibilities are for securing the evidence.  
Id. 

As the Board discussed in the June 1999 Remand, the 
regulations governing service connection for PTSD were 
revised during the course of this appeal.  The new 
regulations, by providing that the record of the claim must 
contain a PTSD diagnosis rendered in accordance with § 4.125, 
incorporate the revised diagnostic criteria for PTSD 
contained in American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders-IV (DSM-IV).  As 
the Board noted in the June 1999 Remand, the DSM-IV 
diagnostic standard is more favorable to a veteran seeking 
service connection for PTSD than is the DSM-III standard.  
Unlike the DSM-III standard, the DSM-IV standard for 
assessing whether a stressor is sufficient to cause PTSD is a 
subjective one.  Under DSM-IV, it is not necessary for the 
clinician to conclude in order to diagnose PTSD that the 
stressor in concern would trigger PTSD in almost anyone.  
Rather, the DSM-IV diagnostic criteria are satisfied if a 
person actually has developed PTSD as a result of exposure to 
a traumatic event that caused him or her to respond with 
intense fear, helplessness, or horror.  See Cohen v. Brown, 
10 Vet. App. 128 (1997).  The new regulation, because more 
favorable to the claimant than the former, must be applied on 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  See 38 C.F.R. §§ 3.304(f) (2002).

ii.  Claim for earlier effective date

The February 2002 supplemental statement of the case and 
rating decision established an effective date of February 24, 
1992 for the increased evaluation of 10 percent for the left 
shoulder disability.  In March 2002, the veteran submitted a 
notice of disagreement challenging that effective date.  In 
August 2002, the RO produced a statement of the case on the 
issue raised by the veteran in his March 2002 notice of 
disagreement and mailed the statement of the case to the 
veteran and The American Legion, which the veteran had 
appointed as his representative in August 1996.  In July 
2002, however, he had executed, and submitted to the RO, a VA 
Form 21-22 appointing the North Carolina Division of Veterans 
Affairs (NCDVA) as his representative.  The record reflects 
that the RO did not provide the NCDVA with notice of the 
August 2002 statement of the case.  

By appointing the NCDVA as his representative, the veteran 
revoked the authority of The American Legion to act in that 
role.  38 C.F.R. § 20.607 (2002).  An appellant is entitled 
to representation in all stages of an appeal.  38 C.F.R. 
§ 20.600 (2002).  A specific claim may be prosecuted at any 
one time by only one representative.  38 C.F.R. § 20.601 
(2002).  A statement of the case must be issued to both the 
claimant and the claimant's representative.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 19.30(a) (2002).  

The RO failed to provide the August 2002 statement of the 
case to the veteran's appointed representative.  This 
procedural error is of a kind that could prejudice the 
ability of a claimant to prosecute his appeal and obtain the 
benefit sought.  See Simmons v. West, 14 Vet. App. 84, 89-90 
(2000); see also Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999) (citing Kuo v. Derwinski, 2 Vet. App. 662, 666 
(1992) (failure to send statement of the case to accredited 
representative tolled 60-day period to respond)).  In this 
case, a substantive appeal concerning the effective date 
issue was not filed.  The RO did not certify the effective 
date issue for appellate review.  However, because the RO did 
not send the statement of the case to his appointed 
representative, the appeal initiated by the veteran's filing 
of a notice of disagreement in March 2002 remains pending.  
See Hayre; Kuo.  

The effective date issue is now remanded so that the RO may 
correct the procedural error.  38 C.F.R. § 19.9 (2002).  On 
remand, the RO must provide the veteran's appointed 
representative with a copy of the August 2002 statement of 
the case and with proper notice of that decision, see 
38 C.F.R. § 19.30(b) (2002).

The veteran is hereby advised that the Board will exercise 
appellate jurisdiction over an issue only if after receiving 
a statement of the case from the RO, he files a timely and 
adequate substantive appeal of the decision on that issue 
that complies with the provisions of section 7105.  
38 U.S.C.A. § 7105 (West 2002); see also 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.303 (2002).

Before preparing a statement of the case, however, the RO 
must provide the veteran and his representative with the 
notice required by section 5103 of the VCAA and described in 
section 3.159(b) of the implementing regulation concerning 
evidence that could substantiate the claim.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  The notice must include a 
statement identifying any evidence not currently of record 
that could substantiate the claim of entitlement to an 
effective date earlier than February 24, 1992 for the 10 
percent evaluation of the left shoulder disability assigned 
in the February 2002 rating decision.  See, e.g., 38 C.F.R. 
§§ 3.155, 3.157 (2002).  The notice also must tell the 
veteran what his and VA's respective responsibilities are for 
securing the evidence.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b); see also Quartuccio.  Later, if the veteran or 
his representative identifies any outstanding medical records 
that are relevant to the effective date issue, the RO must 
attempt to secure that evidence, as the VCAA requires.  
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(1)-(3).  
If the RO finds that it is unable to obtain certain evidence 
after having made the efforts that are required by the VCAA, 
it must provide the veteran and his representative with the 
notice that the VCAA calls for in such an event.  38 C.F.R. 
§ 3.159(e).

iii.  Claim for increased evaluation for laceration and 
dislocation 
of the left (minor) shoulder with scar, currently evaluated 
as 10 percent disabling

Service connection for the left shoulder disability was 
granted in an August 1981 rating decision.  The grant, which 
was accompanied by a noncompensable evaluation, included 
laceration, dislocation, and scarring.  Thus, the service-
connected condition implicates both the musculoskeletal 
system and the skin.

The RO has evaluated the left shoulder disability under 
Diagnostic Code 5203, which concerns impairment of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2002).  However, the RO's development and adjudication 
of the current increased rating claim has not considered the 
question whether a separate evaluation is warranted for the 
scarring.  See Esteban v. Brown, 6 Vet. App. 259 (1994); cf. 
38 C.F.R. § 4.14 (2002).  On remand, the RO must obtain a VA 
medical examination that identifies the scarring that 
resulted from the service-connected injury to the left 
shoulder and any disability of the skin resulting from that 
scarring.  The record contains no VA examination report 
containing findings sufficient to adjudicate the question 
whether a separate evaluation for scarring should be 
assigned.

Moreover, it must be noted that the rating criteria 
applicable to scars, and to other disabilities of the skin, 
have been revised effective from August 30, 2002.  67 Fed. 
Reg. 49,950 (July 31, 2002).  If the new criteria may prove 
more favorable to the claim, they must be applied.  Karnas.  
Thus, for scarring as it has been manifested from August 30, 
2002, the veteran is entitled to an evaluation under the new 
rating criteria if more favorable than the former.  See 
38 U.S.C.A. § 5110(g) (West 2002).  The VA examination for 
scarring should be one that takes into account both the 
former and the newly revised medical criteria for rating 
scars.

First, however, the RO must provide the veteran and his 
representative with the notice required by section 5103 of 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
described in section 3.159(b) of the implementing regulation 
concerning evidence that could substantiate the claim.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also 
Quartuccio.  That notice must take account of all potentially 
relevant rating criteria concerning scars as well as the 
rating criteria concerning musculoskeletal impairment.  The 
notice also must tell the veteran what his and VA's 
respective responsibilities are for securing the evidence.  
Id.

Accordingly, this case is REMANDED for the following actions

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
set forth in the Act and implementing 
regulations have been satisfied. 

2.  The RO should write to the veteran 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claims.  The RO should ask specifically 
for (i) any information that would help 
it to obtain records of hospitalization 
in Germany after a motor vehicle accident 
in 1971 or 1972; (ii) the Social Security 
number and service number of R.W. in 
order to obtain his death certificate, 
and (iii) records of medical treatment 
for the left shoulder condition, 
including scarring, and for psychiatric 
problems that have not been associated 
with the claims file.  A copy of the 
letter to the veteran should be sent to 
his appointed representative.

The RO should attempt to obtain copies of 
all medical records that have not 
previously been associated with the 
claims file.  

The RO's search for records of 
hospitalization in Germany during 1971 or 
1972 should include a request for such 
records directed to:  Commanding Officer, 
U.S. Army Health Clinic, U.S. Forces 
Support District, Nordeutschland, Attn:  
U.S. Army Records Center, Europe APO 
09069.


In addition, the RO should (i) contact 
the National Archives and Records 
Administration (NARA) and any other 
appropriate government source and request 
morning reports for the period June 
through October 1971, and (ii) contact 
the NARA and any other appropriate 
government source and request a copy of 
the death certificate of R.W., which 
should be in the Official Military 
Personnel File (OMPF) of that individual. 

The RO should document in the claims file 
all attempts to secure this evidence.  
If, after making reasonable efforts, the 
RO is unable to obtain any records 
sought, the RO must notify the veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  A copy of the 
notice should be provided to the 
veteran's appointed representative.  The 
veteran and his representative must then 
be given an opportunity to respond.  The 
RO is reminded that the efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in its 
notice to the veteran.

3.  The RO should provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
claims for service connection for PTSD, 
for an increased rating of his left 
shoulder disability (laceration and 
dislocation of the left shoulder with 
scar), and for an effective date earlier 
than February 24, 1992 for a 10 percent 
evaluation of his left shoulder 
condition.  A copy of the notice should 
be sent to the veteran's appointed 
representative.  The portion of the 
notice concerning the service connection 
claim must include a discussion of the 
both the former and the current law 
governing service connection for PTSD.  
See 38 C.F.R. §§ 3.304(f) (1996), 
3.304(f) (2002).  The portion of the 
notice concerning the left shoulder 
disability RO should include review and a 
copy of (i) the rating provisions 
concerning scars that became effective on 
August 30, 2002, see 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (eff. Aug. 30, 
2002) and of the former rating provisions 
concerning scars, see 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2002).  The 
portion of the notice concerning the 
claims for an earlier effective date must 
include a discussion of the provisions of 
38 C.F.R. §§ 3.155 and 3.157.  The notice 
also must tell the veteran which evidence 
he is finally responsible for obtaining 
and which evidence VA will attempt to 
obtain on his behalf and must meet the 
other requirements for such notices set 
forth in 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b) (2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran and his representative should 
be given appropriate time to respond.

4.  Then, the RO should review all of the 
evidence relevant to the PTSD stressor 
alleged by the veteran in support of his 
claim for service connection for PTSD, to 
include morning reports, any records of 
the veteran's hospitalization in Germany, 
and any death certificate for R.W.  If, 
and only if, the RO concludes that the 
PTSD stressor alleged by the veteran has 
been verified, the RO should schedule the 
veteran for a VA psychiatric examination 
in order to determine whether he has PTSD 
as a result of the verified in-service 
stressful experience (stressor).  The 
examiner should review pertinent 
information in the claims file.  The RO 
should prepare a summary of the verified 
stressor for the examiner and associate 
that summary with the claims file.  The 
examination should include any diagnostic 
tests or studies, such as psychological 
tests, that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any psychiatric 
pathology found.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should state in the examination 
report whether the verified stressor is 
sufficient to support the diagnosis of 
PTSD.  The examiner should describe in 
the examination report any other 
stressors that support the diagnosis of 
PTSD.  If a diagnosis of PTSD is not 
made, the examiner should explain in the 
examination report why such a diagnosis 
is not warranted.  In considering whether 
to assign a diagnosis of PTSD, the 
examiner must apply the diagnostic 
criteria for PTSD contained in the 
American Psychiatric Association's DSM-
IV.  

5.  Also, after completing all other 
development of the claim for an increased 
rating for the left shoulder disability 
(laceration and dislocation of the left 
shoulder with scar), the RO should 
schedule the veteran for a VA examination 
of the skin in order to determine whether 
he has additional disability as a result 
of scarring of the left shoulder.

The examiner should review pertinent 
information in the claims file, including 
service medical records.

In the examination report, the examiner 
should state whether the veteran has a 
scar or scars of the left shoulder as a 
result of the injuries to that part 
incurred during service and should 
provide findings that include information 
about whether any scar or scars of the 
left shoulder

	(i)  are tender and painful, if 
superficial;
	(ii)  are poorly nourished with 
repeated 
ulceration, if superficial;
(iii)  if "deep" (that is, 
associated with underlying soft 
tissue damage), are the size of an 
area or areas: exceeding 6 square 
inches (38 square cm), or exceeding 
12 square inches (77 square cm), or 
exceeding 72 square inches (465 
square centimeters), or exceeding 
144 square inches (929 square cm);
(iv)  if "superficial" (that is, 
not associated with underlying soft 
tissue damage) and not productive of 
limitation of function, are the size 
of an area or areas of 144 square 
inches (929 square cm) or greater;
(v)  are superficial and 
"unstable" (that is, there is 
frequent loss of covering of skin 
over the scar), 
(vi)  are superficial and painful on 
examination; and
(vii)  have produced limitation of 
function, and if so, what limitation 
of function (e.g., limitation of 
motion, neurological impairment, 
pain with use, etc.).

Separate findings must be made for each 
scar of the left shoulder, if there are 
more than one.

6.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this Remand.  If a report is deficient 
in any manner, the RO must take 
corrective action at once.

7.  The RO must provide the veteran's 
appointed representative, as well as the 
veteran again, with a copy of the August 
2002 statement of the case concerning the 
claim of entitlement to an effective date 
earlier than February 24, 1992 for the 10 
percent evaluation assigned for the left 
shoulder disability (laceration and 
dislocation of the left shoulder with 
scar) and with notice setting out the 
actions that must be taken to perfect the 
appeal, see 38 C.F.R. § 19.30(b) (2002).  
The veteran and his representative should 
then be given appropriate time in which 
to file a substantive appeal concerning 
that issue.  

8.  The RO should readjudicate the issues 
of entitlement to service connection for 
PTSD and entitlement to an evaluation 
greater than 10 percent for laceration 
and dislocation of the left shoulder with 
scar, respectively.  The RO should 
determine whether a separate evaluation 
should be granted for scarring of the 
left shoulder and if it finds in the 
affirmative, should assign a separate 
rating (compensable or noncompensable) 
for the left shoulder scarring.  Unless 
the complete benefit sought on appeal is 
granted, a supplemental statement of the 
case should be provided to the veteran 
and his appointed representative in each 
case.  38 C.F.R. § 19.31 (2002).  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits and a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to each issue, to include (i) the current 
(revised) version of 38 C.F.R. § 3.304(f) 
and, if the RO determines that a separate 
evaluation for scarring of the left 
shoulder is warranted, (ii) both the 
former and the recently revised rating 
provisions concerning scars, see 
38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2002 & as revised effective 
August 30, 2002).  If the revised rating 
provisions concerning scars would produce 
a higher rating than would the former, 
then the RO should apply the revised 
rating provisions to the disability as 
manifested from August 30, 2002.  The 
veteran and his representative should be 
given appropriate time to respond to the 
supplemental statement of the case.

9.  If a timely and adequate substantive 
appeal is filed in response to the August 
2002 statement of the case concerning the 
claim of entitlement to an effective date 
earlier than February 24, 1992 for the 10 
percent evaluation assigned for the left 
shoulder disability (laceration and 
dislocation of the left shoulder with 
scar), the RO should provide the veteran 
and his appointed representative with 
either a rating decision granting in full 
the benefit sought on appeal or a 
supplemental statement of the case that 
considers all evidence and argument 
considered pertinent to the claim that 
was added to the record since the August 
2002 statement of the case was prepared.  
Such supplemental statement of the case 
also must contain notice of all relevant 
actions taken on each claim, to include a 
summary of the law and regulations 
considered pertinent to the claim, and 
must advise the veteran of what actions 
are required to perfect his appeal as to 
this issue.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


